 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      In re QLIANCE MEDICAL GROUP OF
      WASHINGTON, PC,                                          NO. C19-1960MJP
 9                     Debtor.
10
      ____________________________________

11
      EDMUND J. WOOD, as Trustee for the
      Estate,                                                  ORDER DENYING MOTION FOR
12
                                                               LEAVE TO APPEAL
                           Plaintiff/Appellee,
13
                    v.
14    COORDINATED CARE CORPORATION,
15                         Defendant/Appellant.
16

17

18          This matter comes before the Court on Coordinated Care Corporation’s “Motion for
19
     Leave to Appeal Under 28 U.S.C. § 158(a)(3) and a Stay Pending Resolution of the Appeal.”
20
     Dkt. # 1-2.1 In determining whether to grant leave to appeal under 28 U.S.C. § 158(a)(3), courts
21
     “look for guidance to standards developed under 28 U.S.C. § 1292(b) . . . even though the
22

23
            1
              The motion for leave to appeal was ostensibly filed on behalf of both Coordinated Care
24   Corporation and Coordinated Care of Washington, Inc. The Trustee’s claims against the latter company
     were dismissed by the Bankruptcy Court on September 19, 2019, however, and the order on appeal runs
25
     solely against Coordinated Care Corporation. See Wood v. Coordinated Care Corporation, et al.,
26   Adversary Proceeding No. 19-1081CMA, Dkt. # 25 and # 34. To the extent Coordinated Care of
     Washington, Inc., seeks leave to appeal, the request is DENIED.
27
     ORDER DENYING MOTION FOR
28   LEAVE TO APPEAL - 1
 1   procedure is somewhat different.” In re Belli, 268 B.R. 851, 858 (B.A.P. 9th Cir. 2001). Leave to
 2   appeal in this context “should not be granted unless refusal would result in wasted litigation and
 3
     expense, the appeal involves a controlling question of law as to which there is a substantial
 4
     ground for difference of opinion, and an immediate appeal would materially advance the
 5

 6   ultimate termination of the litigation.” In re NSB Film Corp., 167 B.R. 176, 180 (B.A.P. 9th Cir.

 7   1994). See also In re GACN, Inc., 555 B.R. 684, 692 (B.A.P. 9th Cir. 2016).
 8          The undersigned recently amended the discharge order in Coordinated Care Corporation
 9
     v. Qliance Medical Group of Washington, PC, C17-1180MJP, on which Coordinated Care
10
     Corporation’s appeal is based. In light of the amendment, there is no reasonable, much less
11
     substantial, ground for disagreement with the bankruptcy court’s findings that the Adversary
12

13   Action is not barred by either the discharge order or the doctrine of res judicata. Leave to appeal

14   is therefore DENIED.
15

16
            DATED this _31st_ day of _March_, 2020.
17

18

19
                                        A
                                        Marsha J. Pechman
20                                      United States District Judge

21

22

23

24

25

26

27
     ORDER DENYING MOTION FOR
28   LEAVE TO APPEAL - 2
